PER CURIAM.
This case is before the Court for review of the judgment entered by the Board of Governors of The Florida Bar on October 3, 1969.
*475Said judgment reads in part:
“The Board of Governors finds that the respondent, while a member of The Florida Bar, undertook to represent one Violet Guischard in a real estate transaction. His client entrusted $4,148.19 to the respondent and at the conclusion of said transaction the respondent failed to account for $2,443.44. He has failed and refused to account for said sum of money to this day. Said funds were misappropriated by the respondent subsequent to January 1,1967.
“Because of his disbarment further disciplinary action is not recommended.”
Examination of the record reveals that respondent pleaded guilty to this charge. He has not requested a hearing before this Court.
The record and judgment of the Board of Governors of The Florida Bar have been examined by this Court. It is ordered that the judgment of said Board that respondent did misappropriate the funds of Violet Guischard, but that no disciplinary action be taken in view of respondent’s present disbarment (see The Florida Bar v. Charles, 201 So.2d 713 (1967)) be, and the same is approved and adopted as the judgment of this Court.
ERVIN, C. J., and ROBERTS, DREW, ADKINS and BOYD, JJ., concur.